MEMORANDUM **
Avetik Alaverdian, a native of Azerbaijan and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion, see Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
The BIA did not abuse its discretion when it determined that Alaverdian’s untimely motion to reopen was not subject to equitable tolling. Alaverdian failed to present evidence demonstrating when he consulted new counsel and thus failed to demonstrate that he exercised diligence in discovering his initial attorney’s alleged ineffective assistance. Cf. Iturribarria, 321 F.3d at 897 (equitable tolling is available to a petitioner who establishes that he exercised due diligence in discovering the deception, fraud, or error of his original counsel).
We lack jurisdiction to review Alaverdi-an’s argument that his petition for review of the BIA’s underlying decision stayed the filing deadline for his motion to reopen because he did not make that argument before the BIA and thereby failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.